DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 14 May 2021, has been reviewed and entered.  Claims 1 and 11 are amended and claims 2, 3, 6, 12, 13, and 16 are canceled, leaving claims 1, 4, 5, 7-11, 14, 15, and 17-27 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7-11, 14, 15, and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rendered indefinite by the recitation “is positioned.”  The claims are drawn to the pocket alone and not the pocket in combination with an article of clothing.  The article of clothing is only recited functionally and not required by the claim.  The recitation “is positioned” appears to be referencing how the pouch is positioned on the article of clothing or worn or used, which is a method of use.	A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 
Claim 25 is rendered indefinite by the recitation “positioned against the clothing,” because it is not clear if the clothing is a functional or structural recitation.  Claim 1 from which claim 25 depends recites the clothing functionally; however, claim 25 appears to be structurally reciting the clothing.  For the purpose of examination, the clothing is being treated as a functional recitation.

Claim Rejections - 35 USC § 103

Claims 1, 4, 7-9, 11, 14, 17-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A), White (US 4651355 A), and Sunkara (US 20070129524 A1).

As to claim 1, Cooper discloses an article for securing a mouth piece (“Protective garment with detachable flexible pouch,” title, and particularly pouch 1, capable of securing a mouth piece, such as by positioning the mouth piece in the pouch), comprising:
a first sheet of plastic or textile material (one of 6 or 7 as disclosed in col 4 line 15-20, and/ or one of 18 or 19 in fig 4) having an outer surface (figs 3 and 4) with one or more fastening components (23 and 24, see the modification below regarding the outer surface having the one or more fastening components) to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity (23 
1) decouple from the clothing or sporting equipment without damaging the clothing or sporting equipment (capable of decoupling, via 23 and 24 which “are used for attachably/ detachably affixing said flexible pouch 1 to the interior of… the protective garment 20” as disclosed in col 4 line 55-65); and
2) recouple to the clothing or sporting equipment via the one or more fastening components (capable of decoupling, via 23 and 24 which “are used for attachably/ detachably affixing said flexible pouch 1 to the interior of… the protective garment 20” as disclosed in col 4 line 55-65); and
a second sheet of plastic or textile material positioned adjacent to the first sheet (the other one of 6 or 7 as disclosed in col 4 line 15-20, and/ or the other one of 18 or 19 in fig 4), the first sheet and the second sheet being joined along an outer margin (via stitching 8 or adhesive bonding as disclosed in col 4 line 20-25) to form a pouch (pouch 1) having an opening (via neck portion 3) to an interior portion (container portion 2) being sized and shaped to envelope around the mouth piece (capable of enveloping a mouth piece, depending on the size of the mouth piece, for which there is no standard size).
Cooper does not disclose the outer surface with one or more fastening components to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity.
Cooper does disclose “one or more fastening components to removably couple the article to clothing or sporting equipment worn or carried by a person during physical Hook and loop attachment/detachment means 23 and 24 are used for attachably/detachably affixing said flexible pouch 1 to the interior of the longitudinal horizontal opening 22 of the protective garment 20 at cooperative attachment means 25 and 26, respectively.”).  One of ordinary skill would expect this to mean the means 23 and 24 are on the outer surface, although this is not expressly disclosed by Cooper.
White teaches a similar outer surface (fig 3), including the outer surface with one or more fastening components (39-43 and/ or 57-60) to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity (capable of removably coupling and intended to removably couple the article to clothing/ jeans 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the outer surface with one or more fastening components for the purpose of allowing the article to be “replaced whenever desired, either for utility or for reasons of style” (White col 1 line 5-10).
Cooper does not expressly disclose wherein at least one of the first sheet and the second sheet is elastically deformable to: expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pouch through the opening and compress against the mouth piece or portion thereof situated within the interior portion of the pouch to fully envelope and secure the mouth piece to the article, and compress, in a non-storage configuration, against the other sheet such that an entire inner surface of the first sheet and an entire inner surface of the second sheet are in substantially flush contact with one another when the mouth piece is not 
Cooper does disclose the flexible material 4 expands (col 4 line 5-10), which suggests that the material is elastic, but does not expressly disclose “elastically deformable.”
It is noted that Applicant describes the function of the material but the claims and disclosure are silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet (films, para. 0083) including sheets (“fabrics,” para. 0083) that are elastically deformable (“elastic,” para. 0083), non-porous (“non-porous membranes,” para. 0083), and breathable (“breathable properties,” para. 0083).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Cooper to be elastically deformable, non-porous, and breathable, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Cooper to be elastically deformable, non-porous, and breathable to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.

Sunkara’s non-porous material would be expected to function in the same manner as the claimed non-porous material, including the ability to “prevent sweat from wicking through the clothing or sporting equipment and entering into the interior portion of the article through the first sheet.”
Sunkara’s breathable material would be expected to function in the same manner as the claimed breathable material, including the ability to “wick saliva out of the interior portion of the pouch.”

As to claim 4, Cooper as modified discloses the article of claim 1, wherein at least the second sheet is non- porous to prevent dirt or other materials from entering the interior portion of the pouch through the second sheet (this is the obvious result of the modification presented in the rejection of claim 1 above, which results in the first and second sheets being non-porous as taught by Sunkara).  

As to claim 7, Cooper as modified discloses the article of claim 1, wherein the elastically deformable material of the first and/or second sheet compresses to close the opening of the pouch when the article is not in use (this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 8, Cooper as modified discloses the article of claim 1, wherein the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable first and/or second sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Cooper pouch 1, capable of expanding, this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of expanding, as expanding is a function of elastically deformable material).  

As to claim 9, Cooper as modified discloses the article of claim 8, wherein the elastically deformable first and/or second sheet compresses to close the opening of the pouch, thereby fully enclosing the mouth piece within the interior portion (this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  


a sheet of plastic or textile material (one of 6 or 7 as disclosed in col 4 line 15-20, and/ or one of 18 or 19 in fig 4) positioned adjacent to a surface of clothing or sporting equipment worn or carried by a person during physical activity (garment 20), and removably coupled, via one or more fastening components (23 and 24 as disclosed in col 4 line 55-65), creating an interior portion (2) to form a pocket (pouch 1) having only a single opening (at neck portion 3) to access an interior portion being sized and shaped to envelope around the mouth piece (capable of enveloping around a mouth piece, such as a mouthpiece the same size or smaller than 2 and/ or 3), wherein the sheet is configured to: 1) decoupled from the clothing or sporting equipment without damaging the clothing or sporting equipment (via 23 and 24), and 2 recouple to the clothing or sporting equipment via the one or more fastening components (via 23 and 24);
and wherein the sheet is coupled to or integrally formed with the surface of the clothing or sporting equipment (via 23 and 24).
Cooper does not disclose the sheet is removably coupled “to the surface along an outer margin.”
White teaches a similar sheet (fig 3) including the sheet is removably coupled (via 39-43 and/ or 57-60) to the surface (of jeans 11) along an outer margin (at 39-43 and/ or 57-60).

Cooper does not disclose wherein the sheet is elastically deformable to: expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pocket through the opening, and to compress against the mouth piece or portion thereof situated within the interior portion of the pocket to fully envelope and secure the mouth piece to the clothing or sporting equipment, and compress, in a non-storage configuration, against the surface of clothing or sporting equipment such that an entire inner surface of the sheet is in flush contact with the surface of clothing or sporting equipment when the mouth piece is not present within the pocket, wherein the sheet is a breathable material configured to wick saliva out of the interior portion of the pocket, and wherein the sheet is coupled to or integrally formed with the surface of the clothing or sporting equipment.
Cooper does disclose the flexible material 4 expands (col 4 line 5-10), which suggests that the material is elastic, but does not expressly disclose “elastically deformable.”
It is noted that Applicant describes the function of the material but the claims and disclosure are silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet (films, para. 0083) including sheets (“fabrics,” para. 0083) that are elastically deformable (“elastic,” para. 0083), non-porous (“non-porous membranes,” para. 0083), and breathable (“breathable properties,” para. 0083).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Cooper to be elastically deformable, non-porous, and breathable to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.
Regarding the functional limitations, Sunkara’s elastically deformable material would be expected to function in the same manner as the claimed elastically deformable material, including the ability to “expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pocket through the opening, and to compress against the mouth piece or portion thereof situated within the interior portion of the pocket to fully envelope and secure the mouth piece to the clothing or sporting equipment, and compress, in a non-storage configuration, against the surface of clothing or sporting equipment such that an entire inner surface of the sheet is in flush contact with the surface of clothing or sporting equipment when the mouth piece is not present within the pocket.”
Sunkara’s breathable material would be expected to function in the same manner as the claimed breathable material, including the ability to “wick saliva out of the interior portion of the pocket.”

As to claim 14, Cooper as modified discloses the article of claim 11, wherein the sheet is non-porous to prevent dirt or other materials from entering the interior portion of the pocket through the sheet (this is the obvious result of the modification presented in the rejection of claim 11 above, where Sunkara’s material is also non-porous and would function in the same manner as the claimed non-porous material, to including preventing dirt or other materials from entering the interior portion of the pocket through the sheet).

As to claim 17, Cooper as modified discloses the elastically deformable sheet compresses to close the opening of the pocket when the article is not in use (this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 18, Cooper as modified discloses the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Cooper pouch 1, capable of expanding, this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of expanding, as expanding is a function of elastically deformable material).  



As to claim 21, Cooper as modified discloses the article of claim 1, wherein the pouch is sized and dimensioned to receive and envelope securely around a single mouth piece (capable of receiving and enveloping securely around the mouthpiece, such as a mouthpiece that has similar or smaller dimensions than the perimeter of the pouch 1).  

As to claim 22, Cooper as modified does not disclose the article of claim 1, wherein the pouch is about 3.5" by 3.5".  
It is noted that relative to the garment / bib 20 in fig 6, Cooper’s pouch appears to be about 3.5” x 3.5”, even though Cooper does not expressly disclose the dimensions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", for the 

As to claim 23, Cooper as modified discloses the article of claim 1, wherein the pouch is positioned such that a wearer can look downward into the opening of the pouch (capable of being positioned; it is noted that Applicant has claimed the article alone and not in combination with an article of clothing or sporting equipment, so the article is not recited as being “positioned”).  

As to claim 24, Cooper as modified discloses the article of claim 1, wherein the pouch is formed by the outer margin creating a single opening and an interior portion (Cooper 2 and 3).   

As to claim 25, Cooper as modified discloses the article of claim 1, wherein an outer surface of the first sheet is positioned against the clothing and the inner surface of the first sheet is flush against the second sheet (this is the obvious result of the modification presented in the rejection of claim 1 above, and furthermore, the flexibility of Cooper’s and/ or Sunkara’s material allow the sheets to be flush against one another, such as when pressure is applied to one sheet, pressing it flush into the other).  

As to claim 26, Cooper as modified discloses the article of claim 11, wherein the sheet of plastic or textile material is joined to the surface of the clothing or sporting equipment along side and bottom portions of the outer margin of the pocket (this is the 

As to claim 27, Cooper as modified discloses the article of claim 1, wherein the first sheet and the second sheet are joined along side and bottom portions of the outer margin of the pouch (via stitching 8 or adhesive bonding as disclosed in Cooper col 4 line 20-25).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A), White (US 4651355 A), and Sunkara (US 20070129524 A1) as applied to claim 1 or 11 above and further in view of Dorn (US 2016/0165981).

As to claim 5, Cooper does not disclose the article of claim 1, further including an anti-microbial liner or coating positioned about the interior portion of the pouch.  
Cooper does disclose a liner positioned about the interior portion of the pouch (18 as shown in fig 4).  Therefore, it is within the scope of the Cooper reference to provide a lining, and the only difference is that Cooper discloses the lining has water impermeable properties and claim 5 recites anti-microbial properties.
Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, since it is within the 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, for the purpose of minimizing the spread of bacteria.

As to claim 15, Cooper does not disclose the article of claim 11, further including an anti-microbial liner or coating positioned about the interior portion of the pocket.  
Cooper does disclose a liner positioned about the interior portion of the pouch (18 as shown in fig 4).  Therefore, it is within the scope of the Cooper reference to provide a lining, and the only difference is that Cooper discloses the lining has water impermeable properties and claim 5 recites anti-microbial properties.
Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, for the purpose of minimizing the spread of bacteria.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A), White (US 4651355 A), and Sunkara (US 20070129524 A1) as applied to claim 1 or 11 above and further in view of Henry (US 20130126563 A1).

As to claims 10 and 20, Cooper as modified does not disclose an elastic element positioned about and configured to close the opening of the pouch/ pocket.
Cooper does disclose a drawstring 9 positioned about and configured to close the opening of the pouch 1.
Henry teaches a similar pouch 1 including the pouch is closable by an elastic band or drawstring 8 (para. 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an elastic band to close the pouch/ pocket for the purpose of providing a known means of closing a pouch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732